Woodward, J.:
.. The grounds of this appeal are that the statute is in violation of the provisions of section 18, article 3 of the Constitution, which provides that the Legislature shall not pass a private or local bill in any case for the “laying out, opening, altering, working or discontinuing roads, highways or alleys, or for draining swamps or other low lands.” There are other points raised, .but this seems to be the material question, and it is conceded on the part of. the respondents that, if this statute is a local measure, it is repugnant to the provisions of article 3, section 18, and, therefore, of no force and effect. Without going into the history of the act further than it may be gathered from the records, it appears that chapter 286 of the Laws of 1897 was passed on the 16th day of April, 1897, and was entitled, “An act to pz'ovide for the widening and impi’oving of highways in towns having a total population of eight thousand or more inhabitants, and containing an incorporated village having á total population of not less than eight thousand and not more than fifteen thousand inhabitants.” The act provides for two weeks’ published notice of intention to apply for the appointment of the commissioners provided- for, and on the twenty-second day of May, a little over one month fz-om the final passage of the bill, and alznost before it was printed and generally distzibuted, we find these petitionei’s frozn the town of New Rochelle in court, all the conditions complied with, asking for the appointment of three commissioners. The assumption is not unfair, then, that the act was passed at the request of these petitioners, and that it was designed for the special purpose of allowing them to do the things which they have done, and which they expect to do, in reference to a certain highway in *166. the town of New Rochelle. This does not, in itself, fix the character of chapter 286 of the Laws of 1897, but it points strongly to the conclusion that the act was passed for the purpose of accomplishing a purely local purpose, and if the language of the act is such that it cannot be applied to conditions which may reasonably be supposed to exist throughout the State; if the specifications are such that they cannot be applied to the general highway system of the State, then it is a local law within the meaning of the constitutional inhibition and cannot be sustained. There is no doubt of the right of the Legislature to limit the operation of statutes by classification to communities of a certain. number of inhabitants, even though there should be only one such place within the State, for all have the possibility of reaching the number designated; but when the Legislature goes beyond this, describing a local - condition so accurately that it would be beyond a reasonable probability that it would become generally operative, it exceeds the authority delegated by the People, and its enactment becomes a nullity
“It is not always easy,” says Judge Eabl, in delivering the opinion of the court in the case of The People ex rel. v. Newburgh etc., Plankroad Company (86 N. Y. 7), “ to determine what is a local act within the meaning of the constitutional provisions referred to. Acts have been passed nearly, if not quite every year since the Constitution of 1846, from the operation of which particular counties have been excepted, and yet it has never been decided, or, so far as I can discover, before claimed, that such acts were local. A local act is one operating only within a limited territory or specified locality. It could not be said with propriety that a territory comprising nearly the whole State was merely a place or locality. An act operating upon persons or property in a single city or county, or in two or three counties, would be local. But how far must its operation be extended before .it ceases to be local ? To determine this no definite rule can be laid down, but each case must be determined upon its own circumstances.”
If, then, a statute in general language is so drawn that it is out of the range of reasonable probabilities that it cannot be made to operate upon persons or property outside of a single locality, or utmost, in a very small number of localities within the State, it is a local law, and no amount of ingenuity in its drafting can be allowed to *167defeat the objects of the Constitution. The statute under consideration, aside from its title already set forth, provides that “ in any town having a total population of eight thousand or more inhabitants and containing an incorporated village having a total population of not less than eight thousand and not more than fifteen thousand inhabitants, except in the county of Madison, any five or more-persons owning lands adjoining or abutting on any highway which extends within the limits of such town and without the limits of such incorporated village for a distance of at least two and one-half miles, may present to the Supreme Court, at a Special Term thereof to be held in .the county containing said town, a petition for -the appointment of three commissioners for the purpose of widening and improving such highway or a certain specified portion thereof, not less than two miles and a half in length, such portion being wholly without the limits of such incorporated village.” The act further provides for issuing the bonds of the town and the assessment of a portion of- the cost upon the property benefited, the remainder to be met by taxation.
To come within the provisions of' this statute, the petitioners must not only own land in a “ town having a total population of eight thousand or'more -inhabitants and containing an incorporated village having a total population of not less than eight thousand and not more than fifteen thousand inhabitants,” but they, must own this., land “adjoining or abutting ” on a highway “ which extends within the limits of such town and without the limits of such incorporated village for a distance of at least two and one-lialf miles,” and the portion to be improved must be “ wholly without the limits of such incorporated village.” In other words, any highway of less than two miles and a half in length between the boundaries of an incorporated village, containing at least 8,000 inhabitants, in a township of at least 8,000 inhabitants, and the boundaries of such township, could not be improved under the operation of this statute. The whole .operation of the statute is thus confined to the few townships in which there is a highway two and one-half miles long, outside of the limits of an incorporated village of at least 8,000 inhabitants, and in any event it cannot extend beyond the limits of the town in which it is put in operation, thus confining its operation to a very limited number of specified localities, and coming within the definition of *168J udge Earl, that a “ local act is one operating only within a limited territory or specified locality.” It is not material that the act is drawn in general terms, or that the “ specified locality ” is not called by name; it may be specified with none the less of certainty by describing a condition which can nowhere else be found, and which is clearly intended to confine its operation to a particular locality.
' In commenting upon a similar case arising under a like provision . in the Constitution of Pennsylvania, where the Legislature had enacted a statute in which it was provided that, in a county “ in which there shall be any city incorporated at the time of the passage of this act with a population exceeding eight thousand inhabitants, ' situate at a distance from the county seat of more than twenty-seven miles by the usually travelled public road,” the court, speaking through Justice Paxson (88 Pehn. St. 258) says: “ This is classification run mad. Why not say all counties named Crawford, with a population exceeding sixty thousand, that contain a city called Titus-ville, with a population of over eight thousand, and situated twenty-seven miles from the county seat ? Or, all counties with a population of over sixty thousand, watered by a certain river or bounded by a certain mountain. There can be no proper classification of cities or counties except by population. The moment we resort to ■geographical distinctions we enter the domain of special legislation, , for the reason that such classification operates upon certain cities hr counties to the perpetual exclusion of all others.”
Chapter 286 of the Laws of 1897 is not local because it excepts from its operation the county of Madison,, provided the act is uniform and general in its operation upon persons and property in the State in the localities to which it is supposed to apply (Ferguson v. Ross, 126 N. Y. 464); and the only importance to be attached to this exception is the evidence it bears upon the intent of the Legislature to limit its operation to Westchester county and the town of Hew. Rochelle. Madison county contains one of the very few incorporated villages at least closely approximating 8,000 in population, and is, perhaps, outside of the county of Westchester, the only co uiity in the State to which this statute could be made to apply, and it is apparent that this, rather than any consideration of public policy, was the motive for the exception. It "was- necessary to secure the approval of the Legislature to so frame the act, and to so limit the field of its opera*169tion, that it would encounter no opposition from local representar tives, because from its very nature it was such an act that it was not applicable to the general highway system of the State, and could not be passed if it Avas understood to affect local constituencies generally. The important and determining fact is that the statute has upon its face the evidence of its local character, and the intent to accomplish indirectly what cannot be done directly. This provision of the Constitution was adopted upon mature consideration in 1874, for the purpose of correcting abuses which had grown up in the legislation of this State' in respect to highways, and after much discussion was re-enacted in 1894, and it is the duty of the courts to seek, not to defeat, but to give effect to all of the provisions of the fundamental law of the State. If the Constitution is wrong it should be amended by the People, not emasculated by the. courts, and where there is a manifest effort, as in the present case, to sócure local legislation in the guise of a general Mav, it is manifestly the province of this court to interpose, and to prevent the working of the wrong. This act is an effort to evade the Constitution ; to nullify the agreement on the part of the People, each with the other, that local legislation in reference to highways shall not be enacted, and it cannot, therefore, receive the sanction of this court.
The order appealed from is, therefore, reversed, and the order appointing commissioners is vacated, with costs.
All concurred, except Bartlett, J., dissenting.